     Case 2:21-cv-01186-APG-BNW Document 15
                                         14 Filed 07/21/21
                                                  07/19/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and TICOR
     TITLE OF NEVADA, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     US BANK, NATIONAL ASSOCIATION,                   Case No.: 2:21-CV-01186-APG-BNW
19                            Plaintiff,                STIPULATION AND ORDER TO
                                                        EXTEND TIME TO RESPOND TO
20                    vs.                               COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                   FIRST REQUEST
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and Ticor
25
     Title of Nevada, Inc. (“Ticor Agency”) (collectively “Defendants”) and plaintiff U.S. Bank,
26
     National Association (“U.S. Bank”), by and through their respective attorneys of record, which
27
     hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-01186-APG-BNW Document 15
                                         14 Filed 07/21/21
                                                  07/19/21 Page 2 of 3



1           1.      On June 21, 2021 U.S. Bank filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On June 22, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.       Ticor Agency’s response to U.S. Bank’s complaint is currently due on July 23,
6    2021, while Chicago Title’s response is due on July 27, 2021;
7           4.      Counsel for Defendants request a 31-day extension for Ticor Agency (27 days for
8    Chicago Title), through and including Monday, August 23, 2021, for Defendants to file their
9    respective responses to U.S. Bank’s complaint to afford Defendants’ counsel additional time to
10   review and respond to U.S. Bank’s complaint.
11          5.      Counsel for U.S. Bank does not oppose the requested extension;
12          6.      This is the first request for an extension made by counsel for Defendants, which is
13   made in good faith and not for the purposes of delay.
14          7.      This stipulation is entered into without waiving any of Defendants’ objections
15   under Fed. R. Civ. P. 12.
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-01186-APG-BNW Document 15
                                         14 Filed 07/21/21
                                                  07/19/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint is hereby extended through and including Monday, August 23, 2021.
3    Dated: July 19, 2021                       SINCLAIR BRAUN LLP
4

5                                               By:     /s/-Kevin S. Sinclair
                                                      KEVIN S. SINCLAIR
6                                                     Attorneys for Defendants
                                                      CHICAGO TITLE INSURANCE COMPANY
7                                                     and TICOR TITLE OF NEVADA, INC.
8    Dated: July 19, 2021                       WRIGHT FINLAY & ZAK, LLP
9

10                                              By:    /s/-Christina v. Miller
                                                      CHRISTINA V. MILLER
11
                                                      Attorneys for Plaintiff
                                                      U.S. BANK, NATIONAL ASSOCIATION
12
     IT IS SO ORDERED.                 Order
13
                         IT IS SO ORDERED
14          Dated this _____ day of _____________, 2021.
                         DATED: 5:39 pm, July 21, 2021
15                                             __________________________________________
                                                    BRENDA WEKSLER
16                                                  UNITED STATES MAGISTRATE JUDGE
17                      BRENDA WEKSLER
                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
